Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.	Claims 1-3, 6-8, 10-12, 14, 16-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
2.	The rejected claims satisfy the categorical requirements of Step 1. Regarding Step 2A, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract ideas of mental process and a method of organizing human activity.
5.	Let us begin by considering the requirements of each independent claim, and taking Claim 1 as exemplary.
The claim language recites an apparatus and a process for offering players the opportunity to make a wager and in return to win an award after a process is performed on a gaming machine. The gaming machine randomly determines whether the player is to receive said award. Although, there are a plurality of steps listed within the claim including presenting a game to the player that includes inputs, such steps are merely features of the larger randomizing function. Therefore the apparatus and process are means of a fundamental exchange of financial obligations between the player and the casino. This is 

The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, no such practical application exists. There is no improvement made to computer technology since the claims recite a game and not actual improvements to the game device. Additionally, there is no practical application as there is no particular machine that is used to implement the claim language, but instead and as will be discussed below only a generic computer is used to perform the invention. Also, there is no transformation of the machine used in the application into a different state or thing. Lastly, the claims do not attempt to apply the abstract idea in a meaningful way beyond simply using the claimed machine. 
7.	Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. Here the invention does not recite significantly more as the Specification describes the invention’s computer to use a display, player interface, processor, and credit mechanisms which are all typically found within gaming machines (see paragraphs [0064, 0065, 0069, 0070, 0072]. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 11, 16, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (U.S. PGPUB 2014/0309013).

Re claims 1, 10, and 16: Meyer discloses a gaming machine (see Fig. 1), comprising:
a display device (see Fig. 1, object 8);
a game controller (see paragraph [0059]: game controller); and
a memory storing instructions, which when executed by the game controller (see paragraph [0094], cause the game controller to, at least:
select and display a first plurality of symbols at a plurality of display positions on the display device, wherein the first plurality of symbols are selected from a base game set of symbols (see paragraph [0065]); and
trigger play of a series of feature games when the first plurality of symbols at the plurality of display positions correspond to a trigger event (see paragraph [0065]: “trigger event in the base game, such as the appearance of a predetermined number of trigger symbols or scatter symbols (usually three), causes the display screen 7 to display the feature game.“);
for the series of feature games (see paragraph [0065]: “this feature game, fifteen free plays or spins of the feature game are awarded to the player without having to make an additional bet or wager.”):
select and display a second plurality of symbols at the plurality of display positions, wherein the second plurality of symbols are selected from a feature game set of symbols that includes a reveal symbol and a plurality of other symbols (see paragraph [0087]);
reveal a replacement symbol for each reveal symbol in the second plurality of symbols while retaining each instance of the plurality of other symbols in the second plurality of symbols (see Figs 3-Fig.6); and
determine a feature game outcome based on the replacement symbol revealed for each instance of the reveal symbol and the plurality of other symbols in the second plurality of symbols (see paragraph [0064, 0067-0068, 0073-0074]).

Re claims 2, 11, and 17: Meyer discloses with respect to the gaming machine of claim 1, wherein the instructions further cause the game controller to select the replacement symbol from the feature game set of symbols (because the feature game uses a separate set of symbols, the replacement symbol would also be from the feature game).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Official Notice.

Re claim 8: Meyer discloses with respect to the gaming machine of claim 1, further comprising a credit input mechanism, a player interface, and a payout mechanism, wherein the instructions further cause the game controller to:
establish a credit balance in response to the credit input mechanism receiving a physical item representing a monetary value (see paragraph [0064]);
fund a wager amount funded by the credit balance and initiate play of a base game in response to input received via the player interface (see paragraph [0064]). However, Examiner takes Official Notice that game machines dispense a payout of the credit balance via the payout mechanism. It would have been obvious to one of ordinary skill in the art to modify the game machine of Meyer with a credit dispense mechanism for the purpose of allowing players to cash out of the game machine.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Aoki (U.S. PGPUB 2012/0094738).

Re claims 4 and  13:  Meyer fails to disclose with respect to the  gaming machine of claim 3, wherein the feature game set of symbols that includes a configurable symbol having a common component and a variable component. However, Aoki teaches the use of configurable symbols with a common component and a variable component in slot games (see Fig. 1 and paragraph [0050]). It would have been obvious to one of ordinary skill in the art to modify the game symbol set of Meyer with that of Aoki for the purpose of awarding awards that have varying awards such as progressive awards.

Allowable Subject Matter
Claims 5, 9, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913.  The examiner can normally be reached on Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715